DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,901,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious wherein based on the one or more rules for identifying impervious surfaces, a gravel is not to be included in the derived area of impervious surface and pavement is to be included in the derived area of impervious surface, in combination with all other limitations as claimed by Applicant.
	Regarding claim 13, the prior art of record fails to anticipate or render obvious wherein determining the derived area of impervious surface associated with parcels within the target geographic area is based on a surface type identified within the parcel, wherein a first surface type is not to be included in the derived area of impervious surface and a second surface type is to be included in the derived area of impervious surface, in combination with all other limitations as claimed by Applicant.
claim 17, the prior art of record fails to anticipate or render obvious wherein determining the derived area of impervious surface associated with parcels within the target geographic area is based on a surface type identified within the parcel, wherein gravel is not to be included in the derived area of impervious surface and pavement is to be included in the derived area of impervious surface, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Saksena et al. in Non-Patent Literature “Geographical Area Mapping and Classification Utilizing Multispectral Satellite Imagery Processing Based On Machine Learning Algorithms” teaches “use remote sensing to analyze environment variables like vegetation, impervious surfaces and soil; encoding them into numerical categories and classifying, to finally link a city’s physical form with its functions. The aim is to ensure the highest and best use of the land resources by promoting more efficient utilization, acquisition, and disposition of land” (Introduction).
Bauer et al. in Non-Patent Literature “Impervious Surface Mapping using Satellite Remote Sensing” teaches a “methodology to use Landsat TM data to map impervious surface area and to quantify the changes over time” (Introduction).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865